Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  02/24/21 has been entered.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-10, 12-21, 23 and 25-44 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search Hamburger et al (US20060071803) [cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claims 1, 20, 26 and 31, the prior arts alone or in combination fail to disclose the claimed limitations such as, “at least one amplifier in communication with the at least one photo-detector, the at least one amplifier configured to convert signals from the at least one photo-detector into amplified electrical pulses;

at least one threshold comparator configured to process the amplified electrical pulses from the at least one amplifier and produces at least one output based on any pulse above a threshold pulse height that is a peak voltage of the amplified electrical pulse, the threshold associated with at least one particulate size channel;
at least one microcontroller configured to process the at least one output from the at least one threshold comparator related to the at least one particulate size channel to count particles that pass through the chamber” along with all other limitations of the claim. 
As to claim 39, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an air intake and outlet fluidly connected to at least one chamber in the device housing wherein an airstream generating device operates to draw or push air through the at least one chamber;
an amplifier connected to threshold circuitry to generate particle count data separated at different thresholds into a plurality of different particle size channels, the amplifier receiving electrical pulse signals from the at least one light detector device;

at least one microcontroller configured to process the particle count data such that for different thresholds applied to generate the plurality of different particle size channels, each particle size channel is defined by an output based on any pulse above one of different threshold pulse heights that is a peak voltage of an amplified electrical pulse, the at least one microcontroller logging particle count data for storage;
a power management circuit in the device housing that is connected to the power source to regulate power; and
at least one output mechanism or storage device configured to communicate with the at least one microcontroller to perform, at least one of, store and communicate processed particle count data to a mobile phone or an external network with a wireless connection” along with all other limitations of the claim. 


Hamburger ‘803 only teaches: light source, photodetector, chamber, airborne, particle, sample, amplifier, computer, control, lens, analog to digital converter and laser diode.
Whereas, as stated above, Applicant’s claimed invention states: “at least one amplifier in communication with the at least one photo-detector, the at least one amplifier configured to convert signals from the at least one photo-detector into amplified electrical pulses;
at least one threshold comparator configured to process the amplified electrical pulses from the at least one amplifier and produces at least one output based on any pulse above a threshold pulse height that is a peak voltage of the amplified electrical pulse, the threshold associated with at least one particulate size channel;
at least one microcontroller configued to process the at least one output from the at least one threshold comparator related to the at least one particulate size channel to count particles that pass through the chamber”. 


Claims 2-10, 12-19, 21, 23, 25, 27-30, 32-38 and 40-44 are allowable due to their dependencies. 
The closest references, Hamburger et al (US20060071803) [cited in the IDS filed by the applicant] and Jackson et al. (US20080182506) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD M RAHMAN/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        





	
	

/MD M RAHMAN/Primary Examiner, Art Unit 2886